 In the Matter ofTHE DENVER PUBLISHINGCo.andDENVER MAILERSUNION No. 8, AFFILIATED WITH THE INTERNATIONAL MAILERS UN10NCase No. 17-R-1006SECOND SUPPLEMENTAL DECISIONANDORDER DENYING MOTIONApril 4,1945On December 16, 1944, the Board issued a Decision and Directionof Elections in the above proceedings,' and on January 9, 1945, issuedan Order Amending Direction of Election.A Supplemental Decisionand Orderwas issuedon January 26, 1945.2On February 9, 1945, anelection was conducted and on February 26, 1945, no objections havingbeen filed by any of the parties within the time provided therefor, aCertification of Representatives was issued.On March 6, 1945, a document in the nature of a motion to vacatethe certification was filed with the Board by the International Typo-graphical Union, herein called the ITU, intervenor in the above pro-ceedings.The motion is based on three grounds: (1) misleading andprejudicial designation of the ITU on the ballot; (2) two individualswere wrongfully permitted to vote; and (3) since the Board has over-ruled the request of the ITU for a Nation-wide unit, it should now be"determined that a proper method of selecting a bargaining agent inthe newspaper field in Denver should be on a city-wide basis inasmuchas the historical method of collectivebargainingby Denver MailersUnion No. 8 has been on a city-wide basis with the representatives ofboth newspapers at once, and with the same contract applicable to theoperation of both newspapers."As to the first ground, the ITU was designated on the ballot in theelection held in this case in accordance with the Direction of Electionsand in conformity with the appearance entered on its behalf at the159 N. L. R. B. 1115. The above case was consolidated withplatterof Post Printingand Pubiashing Co.In its Supplemental Decisionand Orderissued onJanuary 26, 1945,the ,eases were severedby the Board.2 60 N. L. R. B. 338.61 N. L. R B , No. 45.338 THE DENVER PUBLISHING CO.339hearing, and its signature on all papers filed in this proceeding. Ithad ample opportunity between the date of issuance of the Directionof Elections and the time when the Regional Director made prepara-tions for the election to request a change in its designation, and madeno such request until 3 days prior to the scheduled election, afternotices thereof had been posted and the ballots were printed.At thattime the ITU, by a telegram addressed to the Chairman of the Board,requested that its designation on the ballot be changed.The Boardadvised the ITU's representative that his protest was untimely andthat any assertion of prejudice to his organization arising out of theallegedly misleading ballot designation might be presented after theelection in accordance with the Board's Rules and Regulations.Thiswas not done.We decline, therefore, to consider vacating our certifi-cation and setting aside the election at this date on the ground ofalleged error in the ITU's designation on the ballot.The motion also recites that two persons were permitted to vote`'who have steady positions elsewhere and who merely work one nightper week at the Denver Publishing Co."The votes of these individ-uals, who are evidently regular part-time employees of the Company,were not challenged at the election, although all parties'were giventhe opportunity to do so, in accordance with the provisions of theAct and the Rules and Regulations, nor were any objections filedwithin the period provided therefor.The contention that two in-eligible employees voted is thus untimely and affords no ground forvacating our certification 3The third ground of the ITU's motion is, in effect, a request forreconsideration of the Board's unit determination, set forth in theDecision and Direction of Elections of December 16, 1944.TheITU's present contention that the appropriate unit comprises em-ployees of both the newspaper companies in Denver is belated andplainly without merit.The request for reconsideration is thereforedenied.ORDERBy virtue of and pursuant to the power vested in the Board bySection 9 (c) of the National Labor Relations Act, and pursuant toArticle III, Sections 9 and 10, of the Board'sRules and Regulations-Series 3, asamended,IT is HEREBY ORDEREDthat the motion to vacate the certification ofrepresentatives of employees of Denver Publishing Co., filed by theInternational Typographical Union, be, and it hereby is, dismissed.SeeMatter of American Granite Fini8hing Company,28 N L R B 739